Citation Nr: 1734054	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-46 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision or a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in September 2016, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2016, the Board remanded the Veteran's claim to obtain a medical opinion as to whether the Veteran's hepatitis C was incurred in or caused by service.  In November 2016, a VA examiner reviewed the evidence of record, but failed to provide the requested opinion because the Veteran's hepatitis C was cured, and there were no residuals.  However, the requirement that a veteran have a current disability before service connection may be awarded is satisfied if the veteran has a disability at the time the claim for disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

In this case, the Veteran's claim for service connection for hepatitis C was received in July 2007.  VA treatment records indicate that by September 2015, the Veteran's viral load remained undetected three months after treatment; therefore, his hepatitis C was considered cured.  However, the record shows a diagnosis of hepatitis C up until that point.  As the Veteran had a diagnosis of hepatitis C during the pendency of his claim, the Board finds that a remand is necessary to obtain a VA medical opinion in accordance with the terms of the Board's September 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to a VA physician specializing in infectious disease, gastroenterology, or hepatology to obtain an opinion with respect to the Veteran's service connection claim for hepatitis C.  If an examination is deemed necessary to respond the questions, one should be scheduled.  Based on a review of the claims file, the examiner should answer the following:

a.  Is it at least as likely as not that the hepatitis C diagnosed during the course of the Veteran's claim was related to or a continuation of his in-service diagnosis of infectious hepatitis?  Please explain why or why not.

b.  If not related to the in-service diagnosis of infectious hepatitis, for each risk factor below, please state whether it is more likely, less likely, or least as likely as not that the risk factor caused the hepatitis C diagnosed during the course of the Veteran's claim:

* Handling soiled hospital linens;
* Alleged needle sticks while handling 
laundry;
* Sexual activity resulting in gonorrhea on two occasions;
* Pre- or post- service tattoos; 
* Intravenous drug abuse.

A rationale for all opinions should be provided.

2.  After undertaking the development above and any additional development deemed necessary, the claim          for service connection for hepatitis C should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




